Citation Nr: 0844625	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  98-17 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disability based on VA hospitalization and 
treatment in July 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to April 1963.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
December 2001 a Travel Board hearing was held before the 
undersigned.  This case was before the Board in July 2003, 
when it was remanded for further development.  In March 2006, 
when the Board issued a decision which, in pertinent part, 
denied compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disability based on VA hospitalization and 
treatment in July 1995.  The veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court), resulting in a 
September 2008 Joint Motion for Remand (Joint Motion) by the 
parties.  By a September 2008 Order, the Court vacated the 
March 2006 Board decision with respect to the matter at hand, 
and remanded the matter for readjudication consistent with 
the Joint Motion.

As the Board noted in March 2006, a January 2000 rating 
decision denied compensation under 38 U.S.C.A. §  1151 for a 
heart disability based on VA hospitalization and treatment in 
July 1995.  In a statement dated September 22, 2005, the 
veteran appears to be suggesting he had filed a timely notice 
of disagreement with that decision.  A review of the claims 
file did not reveal such document.  This matter is again 
referred to the RO for any appropriate action.


FINDING OF FACT

It is not shown that the veteran has additional psychiatric 
disability as a result of treatment he received at a VA 
medical facility in July 1995.






CONCLUSION OF LAW

Compensation under 38 U.S.CA. § 1151 for additional 
psychiatric disability as a result of VA treatment in July 
1995 is not warranted.  38 U.S.CA. §§ 1151, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issue 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The record reflects that via an October 1998 
statement of the case, March 2004 letter, and a May 2005 
supplemental statement of the case (SSOC), the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  While the veteran was 
not specifically advised of the criteria for rating the 
disability at issue, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  

(The Board notes that the veteran's attorney has not argued, 
in the Joint Motion or in any other argument, that VCAA 
notice was defective in any form.  Under the circumstances of 
this case, where the veteran has had actual knowledge of the 
necessary VCAA notice information and has had representation 
during the course of the appeal, the Board finds that no 
useful purpose would be served by further delay of appellate 
review.  The Board finds that any deficiency in notice is 
harmless error, with no prejudice to the veteran in this 
case.)

The veteran's service treatment records are associated with 
the claims file, as are VA examination reports and VA and 
private treatment records.  He has undergone VA and private 
examinations that addressed this matter.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

II.  Legal Criteria, Factual Background and Analysis

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  The regulation 
implementing that statute appears at 38 C.F.R. § 3.358 and 
provides, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here.

The veteran asserts that he has psychiatric disability as a 
result of VA's failure to properly treat his ankle and heart 
problems in July 1995.

VA medical records indicate that the veteran underwent 
angioplasty on July 5, 1995 and was discharged on July 7, 
1995.  He was readmitted to the VA hospital on July 10, 1995 
with complaints that included headaches, and a fever.  He was 
treated for a right ankle staph infection and was discharged 
on July 21, 1995, and returned one day later to obtain some 
antibiotics.

On July 1997 VA psychiatric examination, the veteran 
essentially indicated that he was nervous and anxious as a 
result of his VA treatment in 1995.  Diagnoses included 
general anxiety disorder and an Axis II diagnosis of 
personality disorder.  Under Axis IV, it was stated that the 
stressor was concern over cardiac health.  The examiner 
stated that the veteran's excessive anxiety and worry 
reflected in the Axis I diagnosis were a reflection of the 
deficiencies in coping with stressors as found in the Axis II 
personality disorder rather than his VA treatment.

At the December 2001 Travel Board hearing, the veteran stated 
that he was not receiving regular psychiatric treatment, but 
was receiving medications for anxiety.  He attributed 
symptoms such as sleeping problems to his 1995 VA 
hospitalization and treatment.

On January 2002 private psychological evaluation the veteran 
stated that he began to have anxiety and nervousness 
following his angioplasty.  The diagnoses included 
somatization disorder and dysthymic disorder.  The examiner 
concluded as follows:

Results from the evaluation indicate that 
[the veteran] does suffer from 
significant emotional difficulties.  
Results also suggest that these 
difficulties have gotten worse as a 
result of his what he believes to be 
inadequate medical care from the VA.  His 
current difficulties are substantial due 
to a failure to recognize or to treat his 
underlying somatization disorder.  His 
current claims against the VA, subsequent 
denials of these claims, and progressive 
aggravation of his emotional difficulties 
are fairly classic examples of the 
progression of a somatization disorder if 
it is not recognized or treated by 
medical personnel.

On August 2002 VA mental disorders examination, the veteran 
indicated that his anxiety and stress were related to the 
"angioplasty and Staph infection in [the] summer of 1995, 
although I have had severe complaints."  The veteran 
essentially stated that he had received no treatment for 
psychiatric problems (other than medications) since 1997.  
The examiner noted the veteran's medical history, subjective 
complaints, and then performed a mental status examination of 
the veteran.  After noting that the claims file had been 
reviewed, the August 2002 examiner, opined, in pertinent 
part:

1.  There is no added disability as a 
result of treatment, surgery or 
hospitalization at [VA facility] in July 
1995.  There is a reported change in 
disposition.

2.  His psychiatric condition is 
consistent with the expected course of 
his under treated psychiatric disorders 
of record in evaluations of July 1997 and 
in the more detailed psychological 
assessment report dated January 2002.

3.  The quantification of the degree of 
disability due to VA treatment in July 
1995 is beyond my expertise since there 
is no documentation of psychiatric 
assessment and treatment prior to 1995 or 
during his hospitalization of July 1995.

4.  Any degree of additional psychiatric 
disability seems related to deficiencies 
in coping skills, inadequate stress 
management and personality type in the 
context of [the veteran's] belief about 
his care in July 1995.

5.  Treatment of his psychiatric 
conditions documented in evaluations of 
July 1997 and assessments and evaluations 
of January 2002, if undertaken, is likely 
to reduce his psychiatric impairment.
6.  Since there is a paucity of 
documented information regarding [the 
veteran's] psychiatric condition prior to 
July 1995, comparison or contrast to his 
condition post July 1995 would be highly 
speculative.  Reports suggest he was 
happy go lucky prior to 1995, since then 
a worrywart.

7.  He has had two evaluations since 
1995, one July 1997 and the other January 
2002.  These evaluations are 
complementary and nonconflicting.

8.  With particular reference to 
psychological assessments of January 
2002, the following documentations are of 
note, 
A. A statement that [the veteran's] 
anxiety and nervousness started with his 
first angioplasty. 
B. Findings of a moderate depression and 
unrecognized somatization disorder. 
C. An explanation of his fixation on 
medical difficulties. D. An emphasis on 
[the veteran's] distress as "very real to 
him is likely to exceed what is 
attributable to confirmed medical 
findings," and most importantly that his 
difficulties have worsened as a result of 
what he believes to be inadequate medical 
care.

9.  This examiner indicates that the 
January 2002 private psychological 
evaluation reports in effect that the 
addition of psychiatric disability is a 
result of nontreatment of his psychiatric 
condition that is somatization disorder 
and his depression.

Axis I diagnoses included somatoform disorder and dysthymia 
with a significant degree of anxiety.  Personality disorder 
was noted on Axis II.

Upon review of the evidence of record, the Board finds that 
the veteran is not shown to have any additional psychiatric 
disability as a result of the VA treatment he received in 
July 1995.  The opinion most contemporaneous to the events in 
question, that of the December 1997 VA psychiatric examiner, 
noted that the veteran's excessive anxiety and worry were "a 
reflection of the deficiencies in coping with stressors as 
found in the Axis II personality disorder" rather than due to 
his VA treatment.  The December 1997 examiner specifically 
noted (on Axis IV) that the "stressor" was "concern over 
cardiac health" and not V A treatment.  The January 2002 
private examiner essentially attributed the veteran's 
psychiatric problems to the progression of his somatization 
disorder; there was no indication that VA treatment itself 
has caused or aggravated any psychiatric disability, as 
claimed.  Further, the most comprehensive opinion of record, 
that provided in August 2002, also noted that the veteran's 
psychiatric problems stemmed from deficiencies in his coping 
skills and his "personality type."

The Board notes that the veteran and his friend, A.F., have 
submitted many detailed statements describing the veteran's 
condition prior to, during, and after the July 1995 
treatment.  The Board has also considered the comments from 
T.F.T, PhD (identified as being a professor from whom the 
veteran took two college classes in 1989-90) that have been 
submitted in support of the claim.  While laypersons can 
certainly provide an account of their observations of 
symptoms (Layno v. Brown, 5 Vet. App. 465,469 (1994)), it is 
well established in the law that laypersons are not qualified 
to render medical opinions regarding the etiology of mental 
disorders (i.e., that additional mental disability resulted 
from VA treatment), and their opinions are entitled to no 
weight or probative value on matters requiring such medical 
knowledge.  Espiritu v. Derwinksi, 2 Vet. App. 492,494-495 
(1992) (laypersons may be competent to provide an eyewitness 
account of a veteran's visible symptoms, but they are not 
capable of offering opinions as to medical matters).  
Presumably, medical opinion-givers who reviewed the claims 
file considered the lay descriptions of symptoms.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In short, the preponderance of the evidence is against a 
finding that the veteran has any additional psychiatric 
disability as a result of the July 1995 treatment.  The July 
1997 and August 2002 examiners specifically stated that the 
veteran has no additional psychiatric disability as a result 
of the July 1995 VA treatment, and the January 2002 private 
examiner essentially attributed the veteran's problems to an 
untreated somatization disorder.  The opinions provided by 
the examiners cited specific clinical findings, included the 
rationale for the opinions, and appear to be based on a 
contemporaneous examination and a review of the veteran's 
claims file.  In the absence of competent (medical) evidence 
to the contrary, compensation under 38 U.S.C.A. § 1151 for 
additional psychiatric disability as a result of VA treatment 
in July 1995 is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule (see 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102) does not apply.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
psychiatric disability as due to treatment at a VA medical 
facility in July 1995 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


